ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                            This is an original petition for a writ of mandamus challenging
                a district court order denying a motion to dismiss a complaint.
                            Real parties in interest (collectively, EHE) filed a complaint
                seeking a deficiency judgment against petitioners Charles Dornbach and
                Jake Huber (collectively, Dornbach). Dornbach appeared by filing a
                motion to dismiss the complaint pursuant to NRCP 12(b)(5). Due to the
                passing of Churchill County's only sitting district court judge and related
                delays in the district court, this motion was not addressed for
                approximately eleven months. While this motion was pending, Dornbach
                did not file an answer to the complaint. Dornbach eventually filed a
                separate motion to dismiss the complaint due to EHE's failure to comply
                with NRCP 16.1(e), which requires a plaintiff to hold a case conference
                and file a case conference report within specific deadlines The district
                court denied the motion, explaining that the death of the judge and the
                resulting delays constituted extraordinary circumstances excusing EHE's
                delay and justifying extending the time to comply with NRCP 16.1(e).
                Dornbach then petitioned this court for a writ of mandamus to compel the
                district court to dismiss the complaint.
                            "A writ of mandamus is available to compel the performance of
                an act that the law requires as a duty resulting from an office, trust, or
                station[,] or to control an arbitrary or capricious exercise of discretion."
                Intl Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197,
                179 P.3d 556, 558 (2008); NRS 34.160. It is within this court's discretion
                to determine if a writ petition will be considered. Smith ix Eighth Judicial
                Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991). Petitioners bear

SUPREME COURT
        OF
     NEVADA
                                                      2
(01 1947A
                 the burden of demonstrating that extraordinary relief is warranted.       Pan
                 v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                             NRCP 16.1(e) provides that a district court may dismiss a case
                 without prejudice if a plaintiff fails to hold an early case conference within
                 180 days of a defendant's appearance or file a case conference report
                 within 240 days of a defendant's appearance.' NRCP 16.1(e)(1)-(2). We
                 review a district court's decision on a motion to dismiss due to failure to
                 comply with NRCP 16.1(e) deadlines for an abuse of discretion. Arnold v.
                 Kip, 123 Nev. 410, 415, 168 P.3d 1050, 1053 (2007). When deciding such
                 motions, district courts should consider factors such as "the length of the
                 delay, . . . whether the delay has otherwise impeded the timely prosecution
                 of the case, [and] general considerations of case management." Id. at 415-
                 16, 168 P.3d at 1053.
                             Here, the district court explicitly found that the substantial
                 delays resulting from the judge's death constituted extraordinary
                 circumstances justifying extending the NRCP 16.1(e) deadlines. The
                 record does not refute this finding, and we conclude that the district court
                 did not abuse its discretion by considering the court's internal delays when
                 denying Dornbach's motion to dismiss and extending the NRCP 16.1(e)
                 deadlines. See id. Having considered the petition, answer, reply, and




                        'As an alternative basis on which to deny the petition, EHE argues
                 that the deadlines set forth in NRCP 16.1(e) do not begin to run until a
                 defendant files an answer, and therefore they had not expired when
                 Dornbach moved to dismiss the complaint. Because the deadlines set
                 forth in NRCP 16.1(e)(1) and (2) clearly begin to run upon "an appearance
                 by a defendant," we reject this argument.


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                     appendix filed in this matter, we conclude that Dornbach has not
                     demonstrated that our intervention by way of extraordinary relief is
                     warranted. Accordingly, we
                                ORDER the petition DENIED.




                                                     Gibbons




                                                     Pickering      7            J.




                                                                                 J.
                                                              sty

                                                       resta,,,
                                                     Parraguirre




                                                     Saitta

                     cc: Hon. Thomas L. Stockard, District Judge
                          Robison Belaustegui Sharp & Low
                          Jeffrey K. Rahbeck
                          Churchill County Clerk
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    4Sg)P